Fitzsimons, Ch. J.
The evidence conclusively proves that plaintiff was injured through the negligence of defendant’s servant, and that she was free from contributory negligence. She was seriously injured; two of her fingers were rendered useless; one of her arms she cannot raise higher than her ear, and it is quite useless. She was confined to her room for several weeks, suffered pains and aches and was otherwise physically and mentally injured and distressed. For all these injuries the jury awarded her $1,500, which, we think, was quite reasonable. The defendant thinks the verdict grossly excessive, and this apparently is the only justification which it has for taking this appeal.
The judgment is affirmed, with costs and disbursements to respondent.
Delehanty and Schuchman, JJ., concur.
Judgment affirmed, with costs to respondent.